Order entered February 4, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00118-CR

                         ANTONIO LAMAR COCHRAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F15-76529-H

                                            ORDER
       Before the Court is appellant’s January 31, 2019 third motion for extension of time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

February 15, 2019. If appellant’s brief is not filed by February 15, 2019, this appeal may be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE